Citation Nr: 0106110	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of facial disfigurement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to January 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


REMAND

In the veteran's substantive appeal (VA Form 9), received by 
the RO in March 2000, the veteran requested a hearing before 
a traveling Member of the Board.  To date, the RO has not 
scheduled the veteran for a hearing before a traveling Member 
of the Board, and there is no indication in the claims file 
that the veteran has withdrawn this request.

In light of the above, therefore, the veteran's claims file 
must be returned to the RO and his appeal REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board, pursuant to the Board's next 
anticipated visit to the RO.  In so 
doing, the RO should inform the veteran 
as to the possible delay in the 
adjudication of his appeal dependent upon 
the Board's next scheduled travel board 
and his procedural right to have an RO 
hearing instead.  The RO should also 
inform the veteran that he is entitled to 
both an RO hearing and a hearing before a 
traveling Member of the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




